EXHIBIT 10a(i)

 

Description of Amendment to Verizon Deferred Compensation Plan for Non-employee
Directors

 

In order to comply with Section 885 of the Act and Section 409A of the Code, the
Deferred Compensation Plan for Non-Employee Directors (the Directors’ Plan) was
amended on December 1, 2004 to freeze the accrual of benefits under the plan as
of the close of business on December 31, 2004. Participants in the Directors’
Plan will not accrue any additional benefits other than market-based investment
earnings or losses on their individual accounts. Participants will retain the
ability to invest their frozen accounts in the investment options available
under the plan. However, they will not be able to defer any new compensation
under the terms of the plan (unless otherwise permitted by U.S. Treasury
Department guidance or regulations). Benefits that are not vested as of December
31, 2004 will be transferred to the newly adopted Verizon Executive Deferral
Plan, as of January 1, 2005.